Citation Nr: 0932418	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical sprain. 

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable rating for exercise 
induced asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 
1997, from September 1997 to September 2002, and from July 
2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
granted service connection for PTSD, evaluated as 30 percent 
disabling; service connection was also granted for exercise 
induced asthma, evaluated as noncompensable.  That rating 
action also denied service connection for cervical sprain.  
The Veteran perfected a timely appeal as to these issues.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in October 2006.  
A transcript of that hearing is of record.  

On July 20, 2009, the Veteran appeared at the San Antonio RO 
and testified at a videoconference hearing before the 
undersigned, sitting in Washington, DC.  A transcript of that 
hearing is also of record.  


FINDINGS OF FACT

1.  A cervical spine disorder was not manifested in service, 
nor is any cervical spine disorder, including the currently 
diagnosed cervical sprain, otherwise related to service or to 
any injury during service.  

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and reduced reliability, due to such 
symptoms as sleep impairment, depression, intrusive thoughts, 
mild anxiety, mood swings, hypervigilance, some isolative 
tendencies and GAF scores ranging from 60-65.  

3.  There is no evidence that the PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.  

4.  Throughout the rating period on appeal, the Veteran's 
asthma has been manifested by complaints of shortness of 
breath; objectively, the lungs were clear, x-rays were 
normal, and pulmonary function tests (PFTs) did not reveal a 
FEV-1 of 71 to 80 percent predicted or FEV- 1/FVC of 71 to 80 
percent, nor did the Veteran's asthma require intermittent 
inhalational or oral bronchodilator therapy.  


CONCLUSIONS OF LAW

1.  Cervical sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  

3.  The criteria for an initial compensable evaluation for 
exercise induced asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Veteran's increased rating claim arise from 
an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the service connection claim,VA satisfied its 
duty to notify by means of a letter dated in March 2005 from 
the RO to the Veteran which was issued prior to the RO 
decision in September 2005.  That letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

The Veteran was not apprised of how VA establishes disability 
ratings or effective dates until March 2006.  Despite initial 
inadequate notice provided to the veteran on the disability 
rating or effective date elements of his claim, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  To whatever extent the decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, as the preponderance of the evidence is 
against the claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the duty to assist, the claims file contains the 
Veteran's post-service reports of VA and private treatment 
and examination.  Moreover, the Veteran's statements in 
support of his claim are of record, including testimony 
provided at an October 2006 RO hearing and at a July 2009 
Board hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The Board acknowledges that a competent opinion of etiology 
has not been provided with respect to the Veteran's cervical 
spine claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Indeed, given the ample communications issued, in light of 
the fact that the Veteran has offered testimony at a hearing 
before the Board, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, the Board finds that there has been fundamental 
fairness.  

II.  Factual background.

The record indicates that the Veteran served on active duty 
from March 1995 to June 1997, from September 1997 to 
September 2002, and from July 2003 to March 2005.  He was 
awarded the Purple Heart.  The service treatment records do 
not reflect any complaints of or treatment for any cervical 
spine disorder or injury.  On the occasion of a medical board 
evaluation in July 2004, the Veteran denied any problems with 
his back; clinical evaluation of the neck and spine was 
normal.  

The Veteran's initial claim for service connection (VA Form 
21-526) was received in March 2005.  In conjunction with his 
claim, the Veteran was afforded a QTC examination in July 
2005.  At that time, it was noted that he served in the Iraqi 
War.  The Veteran reported history of neck pain which started 
in 2004, cause unknown.  He stated that, due to the spine 
condition, he has suffered from pain located between his 
shoulders for one year.  It was also noted that the Veteran 
had been suffering from exercise induced asthma for the past 
2 years.  From his respiratory condition, he had hemoptysis, 
a cough with purulent sputum and he had shortness of breath 
with walking 2 city blocks.  He coughed mostly in the 
morning.  The Veteran stated that he has asthmatic attacks 
during extreme exercise; however, he did not require 
physician visits to control his asthmatic attacks.  He stated 
that he did not contract infection easily from his 
respiratory condition.  He had not suffered from an episode 
of respiratory failure requiring respiration assistance from 
a machine and he did not require any treatment for his 
respiratory condition.  It was noted that the functional 
impairment from the asthma is that the Veteran could not 
overwork for long periods of time.  The condition did not 
result in any time lost from work.  

On examination, breath sounds were symmetric.  No rhonchi or 
rales were noted.  Expiratory phase was within normal limits.  
Examination of the cervical spine revealed no evidence of 
radiating pain on movement with no evidence of muscle spasm.  
There was no evidence of tenderness.  There was no ankylosis 
of the spine.  A pulmonary function test (PFT) revealed that 
FEV-1 was 87 percent predicted pre- bronchodilator.  The 
pertinent diagnoses were cervical sprain and exercise induced 
asthma.  The examiner stated that the subjective factors were 
history of neck pain since 2004; the objective factors were 
normal x-ray and evidence of reduced range of motion on 
examination.  The examiner also indicated that the subjective 
factors were history of asthma diagnosed in 2004.  The 
objective factors were none, other than Veteran's history.  
The examiner indicated that the Veteran did not have any 
complications secondary to his pulmonary disease.  

The Veteran was also afforded a VA examination for evaluation 
of his claimed psychiatric disorder in July 2005.  At that 
time, he reported being in an ambush in Baghdad in the back 
of a truck driving straight into an ambush, getting shot, and 
losing two fingers on his left hand.  The Veteran indicated 
that he was under extreme hostile fire that took the life of 
four of his friends, one of which was sitting so close to him 
that they were touching when he was shot.  The Veteran stated 
that he thinks a lot about what happened in Iraq; he stated 
that he'll never forget it.  The veteran indicated that he 
used to have nightmares involving the ambush in Iraq.  On 
mental status examination, the Veteran was oriented in all 
spheres.  His appearance and hygiene were casual but intact.  
His behavior was somewhat withdrawn, but otherwise 
appropriate.  His mood was subdued as was his affect.  He was 
able to communicate effectively with the examiner.  His 
speech was normal in rate and volume.  There were no panic 
attacks noted nor described.  There was no history of 
delusion, hallucination, illusion, or obsessional rituals 
noted.  His thinking processes were slow but intact.  There 
was no impairment of judgment or abstract thinking.  His 
memory, recent and remote seemed to be intact.  There was no 
suicidal or homicidal thinking noted.  The pertinent 
diagnosis was PTSD, chronic ongoing.  The Veteran was 
assigned a GAF score of 60.  The examiner stated that the 
Veteran can, for the most part, perform activities of daily 
living with little interference except in terms of relating 
to others.  The Veteran had very great difficulty relating to 
others on an appropriate social basis because of his PTSD.  

At the time of a personal hearing before a DRO in October 
2006, the Veteran indicated that he experiences emotional 
outbursts.  He stated that he had difficulty relating to 
people.  He did not like to be around people, especially 
large groups or crowds.  The Veteran noted that a typical day 
consisted of going to work, coming home from work, watching 
television and going to sleep; he reported sleeping anywhere 
from 12 to 14 hours.  The Veteran indicated that he tried to 
spend as much time with his kids as possible.  The Veteran 
reported that he got easily out of breath; he noted that even 
going down one flight of stairs caused shortness of breath.  
The Veteran also reported that a change in the climate, 
especially humidity, affected his breathing.  The Veteran 
also noted problems with occasional wheezing. He testified 
that he started having problems with his neck in 2003; he 
stated that he worked with small tools and had to bend down a 
lot, at which point he noticed that his neck was getting 
stiff.  The Veteran indicated that he had a long history of 
pain in the spine.  

On the occasion of another VA examination in June 2007, the 
Veteran denied any medical problems since his last 
examination; he had not had any psychiatric treatment ever.  
The Veteran complained of problems with occasional emotional 
outburst with his temper or with sadness.  The Veteran 
indicated that he had missed no time from work; in fact, he 
worked overtime as often as possible in his job, in shipping 
for an airplane manufacturer.  He stated that he worked 
mostly with other Veterans.  The Veteran indicated that he 
was still married; he described his relationship with his 
wife as fair.  He stated that he had a very good relationship 
with his children and enjoyed coaching his son's sports 
teams.  He denied any problems of violence or assaultiveness.  
He denied any suicide attempts.  He felt occasional problems 
with controlling his temper; however he functioned fairly 
well.  

On mental status examination, the Veteran denied any 
impairment of thought process or communication.  He denied 
any delusions or hallucinations.  Eye contact was good; 
interaction in session was appropriate.  He denied suicidal 
or homicidal ideation.  He had no problems maintaining 
personal hygiene or other basic activities of daily living.  
He was oriented to person, place and time.  He denied any 
problems with memory.  He denied any obsessive or ritualistic 
behavior and none was observed.  Rate and flow of speech were 
of normal fluency.  He denied any panic attacks or problems 
with anxiety.  He did complain of daily symptoms of 
depression and he became tearful when talking about his 
service.  He denied any impaired impulse control.  He 
complained of problems with sleep.  The assessment was PTSD; 
he was assigned a GAF score of 65.  The examiner noted that 
the Veteran complained of continuing problems with intrusive 
memories and feelings of guilt and hypervigilance.  He 
complained of problems with his mood and some numbing and 
physiological arousal.  The symptoms are continuous and 
interfere with his relationships to a mild degree.  The 
examiner stated that there are PTSD signs and symptoms that 
are transient and mild and decrease work efficiency and 
social relationships.  

In June 2007, the Veteran was also afforded an examination 
for evaluation of his respiratory disorder.  It was noted 
that he was now fully employed in aircraft maintenance.  He 
denied any knowledge of any allergies.  He was still having 
some problems with exercise because of shortness of breath.  
He stated that he had trouble climbing stairs and was only 
able to climb one flight because of the shortness of breath.  
The Veteran also reported occasional wheezing in his chest.  
He had a daily cough with a small amount of sputum.  The 
Veteran indicated that he was very inactive because of his 
shortness of breath.  Other than basketball and baseball, he 
did not engage in any type of exercise.  On examination, the 
neck was supple and trachea in the midline.  Thyroid was 
nonpalpable.  No cervical lymphadenopathy was noted.  The 
lungs were clear to auscultation and percussion.  There were 
no rales, no rhonchi, and no wheezes.  There were good breath 
sounds through both lung fields.  The Veteran's PFT revealed 
that FEV-1 was 101 percent predicted post-bronchodilator, and 
the FEV-1/FVC was 88 percent predicted post bronchodilator.  
The diagnosis was exercise induced asthma.  

Received in September 2008 were VA progress notes dated from 
January 2007 to June 2008.  In April 2008, the Veteran was 
seen for a psychological consultation for evaluation of 
depression and PTSD.  At that time, the Veteran endorsed 
increased anger/irritability since discharge, but noted that 
he is able to manage his anger effectively.  He also endorsed 
mood swings from anger to depression.  On mental status 
examination, the Veteran was cooperative and pleasant with 
the interviewer.  No psychomotor agitation or retardation was 
noted.  The Veteran displayed no repetitious activities.  He 
was able to attend appropriately to conversational content.  
The Veteran presented with neutral mood and restricted range 
of affect.  He was alert and oriented x3 during the 
interview.  Thought processes were coherent, logical and goal 
directed.  No flight of ideas, loose associations or thought 
blocking was noted.  He denied any hallucinations or 
delusions.  Judgment and insight were fair.  The impression 
was depressive disorder NOS and PTSD, mild; he was assigned a 
GAF score of 60.  

On the occasion of his Board hearing in July 2009, the 
Veteran indicated that his asthma does not currently bother 
him as much as it once did; however, he noted that exercise 
remained a particular problem for him.  The Veteran related 
that he gets short winded; his breathing became labored with 
physical activity.  He noted that humidity caused breathing 
problems.  The Veteran indicated that he was not currently on 
any prescribed medications.  He stated that he had an over 
the counter inhaler which he rarely uses.  Exercise caused 
difficulty breathing and excessive phlegm.  The Veteran 
indicated that he carried a lot of heavy gear during service, 
including during patrols.  The Veteran noted that he 
experienced problems with stiffness in his neck and it has 
been a problem since 2003.  The Veteran testified that he 
experienced mood swings; he stated that he got depressed.  
The Veteran further related that he had problems with crowds.  
He indicated that he got short-tempered but he tries to 
control it.  He tried to spend time with his kids.  

III.  Legal analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for cervical sprain.  

The service treatment records are completely silent for any 
complaints of or treatment for a cervical spine disorder, 
including a cervical sprain.  Significantly, a medical 
evaluation board proceeding, in July 2004, noted the 
Veteran's spine and musculoskeletal system as normal.  As 
noted previously, the Veteran is entitled to the relaxed 
evidentiary requirements of 38 U.S.C.A. § 1154(b) and that 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the questions of either 
current disability or nexus to service.  See Collette, supra.  
Accordingly, the incidents he described in service are not in 
question.  Although the Veteran has a currently diagnosed 
cervical spine disorder (cervical sprain), there is no 
competent (medical) evidence of a nexus between such 
disability and his service.  

The only evidence which supports the Veteran's assertion that 
his cervical sprain is related to service is his contentions 
and testimony.  Clearly, a Veteran is competent to report 
that he experienced neck pain in service due to his duties 
which included with working with small parts and tools and 
bending down.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  
However, competence and credibility are a separate matter 
which must be addressed.  Although the Veteran reports in-
service neck pain and stiffness, the service treatment 
records are silent with respect to any complaints, findings 
or diagnoses of a cervical spine disorder.  Indeed, on his 
February 2004 medical board evaluation and in an associated 
medical history report, the Veteran denied any neck/back 
trouble during service and clinical evaluations reported the 
spine to be normal.  His silence, when otherwise reporting a 
medical history constitutes negative evidence.  

The Board notes that the Veteran has reported that he has 
suffered from a cervical spine disorder since service.  
However, the Board finds such report to be unreliable.  As 
noted above, he did not report any neck problems in service 
or at the time of his medical board evaluation in July 2004 
prior to his discharge from service.  Thus, these records 
tend to contradict his statements that his cervical sprain 
began in service and has been continuous since that time.  

In summary, there is no reliable evidence of a cervical 
sprain in service, and no competent (medical) evidence 
attributing a current cervical sprain to service.  The 
Veteran's remote assertions as to the onset of a cervical 
spine disorder are not credible.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection is 
denied.  


IV.  Legal analysis-Higher Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's disabilities have not 
significantly changed and uniform evaluations is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2008).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  PTSD.

The Veteran's PTSD has been assigned a 30 percent rating 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2008).  Under 
that code, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998); See also 38 C.F.R. § 3.102 (2007).  In light of this, 
the Board will consider all of the Veteran's various symptoms 
in assigning a rating for his PTSD.  See Mittleider, 11 Vet. 
App. at 182.  

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted.  PTSD does not result in more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The Board notes that the 
evidence does not show circumstantial, circumlocutory, or 
stereotyped speech.  There was no obsessive/ritualistic 
behavior.  There was no reported flight of ideas or loosening 
of associations.  In addition, there is no evidence of panic 
attacks more than once a week.  While the Veteran indicated 
that he had problems with emotional outbursts and has 
difficulty relating to people, the record indicates that he 
has been and continues to be employed full time.  
Furthermore, while the Veteran's mood was noted to be angry, 
and he reported being short tempered, he was repeatedly noted 
to be cooperative, pleasant, with good concentration and 
speech.  While he reported intrusive thoughts, he denied any 
hallucinations and suicidal or homicidal thoughts.  No 
impairment of thought process was reported.  Furthermore, at 
all the examinations the Veteran was noted to be fully 
oriented.  Therefore, the Veteran's service-connected PTSD is 
properly evaluated as 30 percent disabling.  38 C.F.R. 
§ 4.130, DC 9411.  

In this regard, the Board finds that the objective evidence 
of record does not reflect a level of impairment that 
warrants 50 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  The Veteran is not shown to 
exhibit occupational and social impairment with reduced 
reliability and productivity due to his symptomatology.  
While it is noted that the Veteran is concerned about his 
ability to control his temper and his ability to relate to 
others, he is still working full time.  His mental status 
examinations did not reflect other symptoms described for a 
50 percent evaluation such as flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; and impaired 
abstract thinking.  Rather, the competent evidence of record 
establishes that the veteran's thoughts are coherent and 
rational, his memory was within normal range, he was 
oriented, and he had no hallucinations or paranoid delusions.  
Additionally, there was no mention of panic attacks in the 
examination reports.  

To adequately evaluate and assign the appropriate disability 
rating to the Veteran's service-connected PTSD, the Board 
must also analyze the veteran's GAF scores, in addition to 
the enumerated factors listed in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 
436, 443 (2002) (holding that "the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.].  

The Veteran's GAF scores during this appeal have been 60 
(July 2005) and 65 (June 2007 VA examination).  A GAF of 60 
reflects only a moderate level of PTSD symptoms, and a GAF of 
65 reflects only a mild level of PTSD symptoms.  In this 
regard, the Board observes that the Veteran has had no 
definitive treatment for his PTSD and takes no prescribed 
medication for PTSD.  In this case, the reported 
symptomatology is consistent with the assigned GAF scores.  

In sum, based on the Veteran's GAF scores and clinical 
findings from the psychiatric examinations of record 
revealing few if any of the symptoms which more closely 
approximate the criteria for a rating of 50 percent, an 
initial rating in excess of 30 percent for PTSD is not 
warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the Veteran's PTSD has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

B.  Exercise induced asthma.

The Veteran's exercise induced asthma is currently rated as 0 
percent disabling under Diagnostic Code 6602.  Under that 
diagnostic code, a 10 percent disability evaluation is 
assigned for FEV-1 of 71 to 80 percent predicted; FEV-1/FVC 
of 71 to 80 percent; or, intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent disability evaluation 
is contemplated when there is a FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational 
or oral bronchodilator therapy, or inhalational anti- 
inflammatory medication.  A 60 percent is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent, at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).  

In the present case, the Veteran underwent pulmonary function 
testing (PFT) in July 2005, in conjunction with a VA 
examination.  Such testing revealed FEV-1 of 87 percent 
predicted.  There was no evidence of lung restriction, though 
there was mild obstruction.  At the VA examination, the 
Veteran reported shortness of breath with walking and other 
activities.  Objectively, the lungs were clear and no active 
lung disease was shown on chest x-ray.  In fact, the examiner 
stated that there were no objective factors.  The impression 
was exercise induced asthma.  Subsequently, in June 2007, a 
PFT revealed a FEV-1 of 94 percent predicted 
prebronchodilator, and a FEV-1/FVC of 82 percent.  
Examination of the lungs was completely unremarkable.  

The Board acknowledges the Veteran's complaints of shortness 
of breath raised at his July 2009 hearing.  However, the PFT 
results detailed above do not meet the criteria for a 
compensable rating under Diagnostic Code 6602.  Moreover, 
while the Veteran reported occasional use of an over the 
counter inhaler, there is no demonstration of inhalational or 
oral bronchodilator therapy.  Therefore, there is no basis 
for assignment of a higher evaluation.  Moreover, there are 
no other relevant diagnostic codes under which to evaluate 
the Veteran's service-connected asthma.  

In sum, there is no support for a compensable rating for 
asthma for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b) (1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b) (1).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's bronchial asthma, but findings supporting a rating 
in excess of 30 percent have not been documented.  In 
addition, it has not been shown that the service-connected 
asthma has required frequent periods of hospitalization or 
has produced marked interference with the Veteran's 
employment; in fact, the Veteran reported that he is working 
full time and he has not lost any time from work as a result 
of his disability.  

The Veteran's statements describing his symptoms are 
competent.  These statements, however, must be viewed in 
conjunction with the objective medical evidence as required 
by the rating criteria.  The Board finds that the examination 
reports prepared by skilled examiners are more probative than 
the Veteran's generally unsupported lay statements.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Service connection for cervical sprain is denied.  

An evaluation in excess of 30 percent for PTSD is denied.  

Entitlement to a compensable evaluation for exercise induced 
asthma is denied.  


____________________________________________
Eric S. Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


